Citation Nr: 0324342	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in July 2002, which denied the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss.

During the course of the appeal, it appears that the veteran 
relocated to the jurisdiction of the Albuquerque, New Mexico 
RO.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for bilateral hearing loss bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

New and material evidence has been submitted and the claim 
for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g) (West 2002) that states 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  In 
the instant decision the Board reopens the veteran's claim 
for service connection for bilateral hearing loss and, as 
addressed in the remand appended to this decision, the Board 
is referring that claim to the RO for additional development, 
to include a review of the claims file to ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's claim of service connection for bilateral 
hearing loss was originally denied in a rating decision dated 
in November 1991.  The veteran was notified of the decision, 
but did not file an appeal of the decision within one year of 
the decision; therefore that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (1991 and 2002).  

At the time of the November 1991 rating decision, the 
pertinent evidence consisted of the veteran's service medical 
records, VA outpatient treatment reports dating from the mid-
1980's, and a VA examination report dated in July 1991.

The veteran's service medical records consist primarily of 
the veteran's entrance and exit examinations, both of which 
show normal hearing (15/15) on a whispered voice test.  There 
are no records of clinical treatment included in the service 
medical records.  The report of a medical history given by 
the veteran for the purpose of his discharge from service 
shows that he denied having running ears.  The separation 
medical examination report dated in November 1953 also shows 
clinical evaluation of the ears and drums was normal.  

There are also additional service medical records from a 
subsequent unverified period of service.  A report of medical 
examination dated in January 1960 in connection with 
enlistment shows that clinical evaluation of the ears and 
drums was normal.  A report of medical history dated in 
January 1961 shows that the veteran denied ear trouble or 
running ears.  Similarly, the reports of a medical history 
and a medical examination both dated in April 1961 and 
completed for the purpose of discharge from service contain 
the same information.  

The July 1991 VA audiology examination report noted the 
veteran claimed a bilateral fluctuating hearing loss since 
1989.  He reported noise exposure in the military and to 
construction and hunting noise as a civilian.  He also 
reported a history of tympanic membrane perforation with no 
tympanoplasty but with otorrhea and yellowish white discharge 
from the left ear.  Examination of the tympanic membrane was 
incomplete due to small and hairy canals.  The audiometric 
test results showed a bilateral moderate to severe mixed 
hearing loss, which was worse on the left.

Evidence received subsequent to the 1991 denial includes VA 
treatment records and the veteran's own testimony at a 
hearing before the undersigned in April 2003.

The VA treatment records reflect multiple treatments and 
surgeries for chronic otitis media.  Several of these 
reports, such as a hospital summary dated in February 1997, 
note a history of chronic bilateral ear infections for over 
35 years.  On the other hand, an ENT progress note dated in 
August 1991 indicates that the veteran gave a history of some 
ear disease as a child, but no drainage from his ears until 
the previous April.  It was also noted that he reported 
having decreased hearing in both ears since the 1970's.  A 
February 1992 VA hospital summary contains a history of 
chronic bilateral ear disease since childhood and left 
chronic otitis media for 15 to 20 years.  

At the April 2003 hearing, the veteran elaborated on his 
history of bilateral ear infections and the subsequent 
treatment.  The veteran recalled that he had first 
experienced an ear infection after driving an open vehicle on 
a cold winter day for several hours.  He reported seeking 
treatment for the ear infection and being treated several 
times thereafter during service - although this treatment 
consisted merely of putting cotton in his ear and taking 
"APC" pills.  The veteran also noted that he had had 
continuous symptoms of ear infections subsequent to service, 
for which he had not sought medical treatment but rather had 
treated with home remedies.  He reported that when he finally 
did seek treatment - which ultimately resulted in extensive 
surgery to repair the ear damaged by the chronic untreated 
infection - the doctor told him that the infection had 
obviously been present for many years for that much damage to 
have been done to his ear.

The Board notes that the evidence which was of record at the 
time of the previous denial of the claim did not include any 
testimony.  The VA treatment records and the veteran's 
hearing testimony tend to provide a "more complete picture" 
of the circumstances surrounding the incident that the 
veteran alleges originally caused his chronic ear infections 
and subsequent bilateral hearing loss, as well as the 
treatment the current chronic infections and bilateral 
hearing loss have required.  See Hodge at 1363.  Accordingly, 
the Board finds that this additional evidence bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented to reopen the veteran's claim of 
service connection for bilateral hearing loss.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


REMAND

The Board notes that several of the treatment records note 
the veteran has a 35 year history of chronic otitis media 
resulting in bilateral ear surgeries.  There is no competent 
medical evidence of record that addresses the potential 
relationship between this claimed history of ear infections 
beginning in service and the current bilateral hearing loss.  
The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination 38 C.F.R. § 3.159(c)(4) (2002).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine whether the medical evidence 
supports the veteran's allegation of a 
history of chronic otitis media beginning 
in service, and, if so, whether such a 
history is at least as likely as not to 
have resulted in the veteran's current 
bilateral hearing loss.  The examiner 
should offer a complete rationale for any 
opinion expressed, and should explain if 
appropriate that any such opinion would 
be speculative.  The examiner should 
specifically indicate that he or she had 
reviewed the claims folder.

3. Thereafter, the RO should readjudicate 
the claim for service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Michael Martin
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


